DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/27/2022 has been entered. Claims 1, 3-7, 9-12, and 15-19 remain pending in the application.

Response to Arguments
Applicants arguments, see Remarks filed 01/27/2022,  have bene fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco (US 2010/0137015), in view of van Os (US 2014/0074483), and further in view of Greene et al (US 2009/0174547).
Regarding Claim 1, Blanco teaches an apparatus ([0015], Fig. 1, communication system 100 includes a plurality of communication devices 130 under the control of a user) comprising: a wide-area network transceiver ([0016], Fig. 1, communication system 100 is linked via a gateway component 114 which performs an application-layer conversion of information from one protocol stack to another, such as land mobile radio (LMR) network 112 to the alternate network 118) configured to receive an incident ([0027], scanning for incoming communications, [0017], prioritization may also be based on the type of incoming PTT call is being received (~type of call, where an incoming call is an incident), such as emergency given highest priority while non-emergency calls would be assigned lower priority); 
a personal-area-network (PAN) transceiver configured to communicate with a plurality devices, each device from the plurality of devices is separated spatially from each other and exist on a separate device ([0015], Fig. 1, plurality of communication devices and accessories 130 includes a radio 102, a phone 104, a mobile (in-vehicle) radio 106, an earpiece 108 and a remote speaker microphone (RSM) 110, the devices in 130 may be operably coupled over a personal area network (PAN) or other coupling means); and 
wherein the PAN transceiver is configured to receive multiple simultaneous requests to communicate from at least two devices separated spatially from each other ([0017], coordination can be implemented by a single PTT VoIP client in the radio 102 or phone 104 or mobile radio 106, or by multiple PTT VoIP clients in communication over a PAN, [0028], managing calls across multiple devices, the call management technique is beneficial to government and public safety type operations where multiple calls may be coming in to a listener of multiple devices at the same time, unlike the prior approaches to dual watch which have focused on multiple transceivers/speakers, each dedicated to a channel or group, the call management operating in accordance with the various embodiments provides dual/multi watch across multiple devices and manages them intelligently); and 
the logic circuitry is configured to determine a device priority for each of the at least two devices ([0017], prioritization can be the traditional allocation of a first priority group, a second priority group, and the rest normal priority, or any other form of prioritizing between the groups the user wishes to configure, prioritization may also be based on the type of incoming PTT call is being received, such as emergency given highest priority while non-emergency calls would be assigned lower priority, another preference stored within the list may be the designation of a preferred audio device, which denotes which device is preferred for the highest priority audio, in most public safety applications, the highest priority audio would likely be defaulted to the radio 102, as user applications may vary, different devices could be selected as the default, or assigned different priorities) and instruct the PAN transceiver to grant a highest-priority device permission to communicate ([0018], highest priority active call traffic is played through the preferred audio device, and the next highest priority call audio is played through another device, as traffic starts and stops, audio may move to the second device if a higher priority group has activity, for the case of the highest priority audio being assigned to the radio 102, two incoming calls would result in the highest priority call playing out the radio 102 and the next highest priority call playing out the phone 104, a third and fourth call coming in to the user of devices 130 could be played out at mobile radio 106 or earpiece 108, RMS 110).
Blanco fails to teach devices having a digital assistant; and logic circuitry configured to map the incident type to a digital-assistant priority for each of the plurality of digital assistants.
In the same field of endeavor, van Os teaches devices having a digital assistant ([0080, 0085], Fig. 1, the digital assistant includes a client-side portion 102a, 102b, and a server-side portion 106, the DA client 102 communicates with the DA server 106 through one or more networks 110, the DA client 102 provides client-side functionalities such as user-facing input and output processing and communications with the DA server 106, [0092], Fig. 2, memory 250 also stores client-side digital assistant instructions (e.g., in a digital assistant client module 264) and various user data 266 (e.g., user-specific vocabulary data, preference data, and/or other data such as the user's electronic address book, to-do lists, shopping lists, etc.) to provide the client-side functionalities of the digital assistant); and 
logic circuitry configured to map the incident type to a digital-assistant priority ([0173], the digital assistant detects that there are concurrently available responses triggered by two or more different sources waiting to be provided to the user, the digital assistant initiates an interruption handling process to determine how to intelligently handle the interruptions, for different type of events and responses, a different set of priority parameters are considered in evaluating the relative priority or urgency for delivery) for each of the plurality of digital assistants ([0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for prioritizing deliveries of responses, reminders and/or notifications need to be altered such that a more appropriate ordering of the deliveries is used, the context-sensitive interruption handler of the digital assistant intercepts the responses, reminders, and/or notifications before they are provided to the user, and determines dynamically in real-time, a relative urgency between the responses, reminders, and/or notifications, the context-sensitive interruption handler of the digital assistant then provides the responses, reminders, and/or notifications in an order based on the relative urgency thereof, since the context may change again during the time it takes for the most highly prioritized response/reminder/notification to be provided to the user, the relative urgency is re-evaluated among the remaining and any newly available responses, reminders, and notifications).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prioritizing and ordered delivery of communications from one or more personal devices over a personal area network according to the type of communication received, as taught in Blanco, to further include prioritizing these communications through digital assistants present on the devices, as taught in van Os, in order to ensure the highest priority data is delivered and improve a user's experience in interacting with the system and promote the user's confidence in the system's services and capabilities. (See van Os [0004])
Blanco, as modified by van Os, discloses the devices belonging to a public-safety officer (Blanco [0015, 0017]), and determining priority according to incident type (Blanco [0017-0018]), the combination fails to teach wherein the incident is an incident type of a public-safety incident assigned to a public-safety officer.
In the same field of endeavor, Greene teaches wherein the incident is an incident type of a public-safety incident assigned to a public-safety officer ([0052-0055], Fig. 2, for an everyday scenario (e.g. residential fire call, see [0055]) it can be seen that a statewide network 10′ constitutes the extended area network for a particular scenario that can involve governmental agency 12′ forming a Jurisdictional Area Network that communicates with its PANS 22, police, fire department and EMS units may desire to set up incident area networks (~incidents involving first responders, such as a fire call), [0059], incident commander can than take command of the scene and communicate with all of the first responders, the IC may create various talk groups among the responders, obtain status of all subscribers, and take command of the incident).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prioritizing and ordered delivery of communications from one or more personal devices over a personal area network according to the type of communication received, as taught in Blanco, modified by van Os, to further include giving the highest priority to context information indicating the involvement of first responders or safety personnel, as taught in Greene, in order to more efficiently provide only the most relevant data and information to device users while optimizing the use of network resources. (See Greene [0003-0008])
Regarding Claim 3, Blanco, as modified by van Os and Greene, teaches all aspects of the claimed invention as disclosed in Claim 1 above. While van Os teaches providing digital assistant functionalities for any number of digital assistant clients residing on a plurality of devices ([0080]), the combination, particularly Blanco further teaches wherein: the logic circuitry is configured to determine that the highest-priority device has finished communicating, and then instruct the PAN transceiver to grant a lower-priority device permission to communicate ([0018], highest priority active call traffic is played through the preferred audio device, and the next highest priority call audio is played through another device, as traffic starts and stops, audio may move to the second device if a higher priority group has activity, for the case of the highest priority audio being assigned to the radio 102, two incoming calls would result in the highest priority call playing out the radio 102 and the next highest priority call playing out the phone 104, a third and fourth call coming in to the user of devices 130 could be played out at mobile radio 106 or earpiece 108, RMS 110).  
Regarding Claim 4, Blanco, as modified by van Os and Greene, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly van Os further teaches wherein the PAN transceiver is configured to receive a plurality of sensor data from a plurality of sensors ([0086-0087], Fig. 2, user device 104 includes various sensors, subsystems, and peripheral devices that are coupled to the peripherals interface 206, sensors, subsystems, and peripheral devices gather information and/or facilitate various functionalities of the user device 104, [0094], digital assistant client module 264 utilizes the various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user, the current user interaction, and/or the current user input).  
Regarding Claim 5, Blanco, as modified by van Os and Greene, teaches all aspects of the claimed invention as disclosed in Claim 4 above. The combination, particularly van Os further teaches wherein the logic circuitry is configured to additionally map the sensor data to the digital-assistant priority for each of the plurality of digital assistants ([0094], digital assistant client module 264 utilizes the various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user, the current user interaction, and/or the current user input, digital assistant also uses the context information to determine how to prepare and delivery outputs to the user, [0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for prioritizing deliveries of responses, reminders and/or notifications need to be altered such that a more appropriate ordering of the deliveries is used).   
Regarding Claim 11, Blanco, as modified by van Os, teaches all aspects of the claimed invention as disclosed in Claim 7 above. Blanco further discloses a wide-area network (WAN) transceiver ([0016], Fig. 1, communication system 100 is linked via a gateway component 114 which performs an application-layer conversion of information from one protocol stack to another, such as land mobile radio (LMR) network 112 to the alternate network 118) configured to receive an incident ([0027], scanning for incoming communications, [0017], prioritization may also be based on the type of incoming PTT call is being received (~type of call, where an incoming call is an incident), such as emergency given highest priority while non-emergency calls would be assigned lower priority).
The combination fails to teach wherein the incident is an incident type assigned to a public-safety officer.
In the same field of endeavor, Greene teaches wherein the incident is an incident type assigned to a public-safety officer ([0052-0055], Fig. 2, for an everyday scenario (e.g. residential fire call, see [0055]) it can be seen that a statewide network 10′ constitutes the extended area network for a particular scenario that can involve governmental agency 12′ forming a Jurisdictional Area Network that communicates with its PANS 22, police, fire department and EMS units may desire to set up incident area networks (~incidents involving first responders, such as a fire call), [0059], incident commander can than take command of the scene and communicate with all of the first responders, create various talk groups among the responders, obtain status of all subscribers, and take command of the incident).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prioritizing and ordered delivery of communications from one or more personal devices over a personal area network according to the type of communication received, as taught in Blanco, modified by van Os, to further include giving the highest priority to context information indicating the involvement of first responders or safety personnel, as taught in Greene, in order to more efficiently provide only the most relevant data and information to device users while optimizing the use of network resources. (See Greene [0003-0008])
Regarding Claim 12, Blanco teaches a method comprising the steps of: receiving an incident ([0027], scanning for incoming communications, [0017], prioritization may also be based on the type of incoming PTT call is being received (~type of call, where an incoming call is an incident), such as emergency given highest priority while non-emergency calls would be assigned lower priority); and 
mapping the incident type to a priority for each of a plurality of devices ([0017-0018]), each device from the plurality of devices is separated spatially from each other ([0015], Fig. 1, plurality of communication devices and accessories 130 includes a radio 102, a phone 104, a mobile (in-vehicle) radio 106, an earpiece 108 and a remote speaker microphone (RSM) 110, the devices in 130 may be operably coupled over a personal area network (PAN) or other coupling means); and
receiving multiple simultaneous request to communicate by at least two devices separated spatially from each other ([0017], coordination can be implemented by a single PTT VoIP client in the radio 102 or phone 104 or mobile radio 106, or by multiple PTT VoIP clients in communication over a PAN, [0028], managing calls across multiple devices, the call management technique is beneficial to government and public safety type operations where multiple calls may be coming in to a listener of multiple devices at the same time, unlike the prior approaches to dual watch which have focused on multiple transceivers/speakers, each dedicated to a channel or group, the call management operating in accordance with the various embodiments provides dual/multi watch across multiple devices and manages them intelligently);
determining a device priority for each of the at least two devices ([0017], prioritization can be the traditional allocation of a first priority group, a second priority group, and the rest normal priority, or any other form of prioritizing between the groups the user wishes to configure, prioritization may also be based on the type of incoming PTT call is being received, such as emergency given highest priority while non-emergency calls would be assigned lower priority, another preference stored within the list may be the designation of a preferred audio device, which denotes which device is preferred for the highest priority audio, in most public safety applications, the highest priority audio would likely be defaulted to the radio 102, as user applications may vary, different devices could be selected as the default, or assigned different priorities); and 
granting a device with a highest priority permission to communicate ([0018], highest priority active call traffic is played through the preferred audio device, and the next highest priority call audio is played through another device, as traffic starts and stops, audio may move to the second device if a higher priority group has activity, for the case of the highest priority audio being assigned to the radio 102, two incoming calls would result in the highest priority call playing out the radio 102 and the next highest priority call playing out the phone 104, a third and fourth call coming in to the user of devices 130 could be played out at mobile radio 106 or earpiece 108, RMS 110).
Blanco fails to teach devices having a digital assistant; and mapping the incident type to a digital assistant priority for each of the plurality of digital assistants.
In the same field of endeavor, van Os teaches devices having a digital assistant ([0080, 0085], Fig. 1, the digital assistant includes a client-side portion 102a, 102b, and a server-side portion 106, the DA client 102 communicates with the DA server 106 through one or more networks 110, the DA client 102 provides client-side functionalities such as user-facing input and output processing and communications with the DA server 106, [0092], Fig. 2, memory 250 also stores client-side digital assistant instructions (e.g., in a digital assistant client module 264) and various user data 266 (e.g., user-specific vocabulary data, preference data, and/or other data such as the user's electronic address book, to-do lists, shopping lists, etc.) to provide the client-side functionalities of the digital assistant); and 
mapping the incident type to a digital assistant priority ([0173], the digital assistant detects that there are concurrently available responses triggered by two or more different sources waiting to be provided to the user, the digital assistant initiates an interruption handling process to determine how to intelligently handle the interruptions, for different type of events and responses, a different set of priority parameters are considered in evaluating the relative priority or urgency for delivery) for each of the plurality of digital assistants ([0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for prioritizing deliveries of responses, reminders and/or notifications need to be altered such that a more appropriate ordering of the deliveries is used, the context-sensitive interruption handler of the digital assistant intercepts the responses, reminders, and/or notifications before they are provided to the user, and determines dynamically in real-time, a relative urgency between the responses, reminders, and/or notifications, the context-sensitive interruption handler of the digital assistant then provides the responses, reminders, and/or notifications in an order based on the relative urgency thereof, since the context may change again during the time it takes for the most highly prioritized response/reminder/notification to be provided to the user, the relative urgency is re-evaluated among the remaining and any newly available responses, reminders, and notifications).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prioritizing and ordered delivery of communications from one or more personal devices over a personal area network according to the type of communication received, as taught in Blanco, to further include prioritizing these communications through digital assistants present on the devices, as taught in van Os, in order to ensure the highest priority data is delivered and improve a user's experience in interacting with the system and promote the user's confidence in the system's services and capabilities. (See van Os [0004])
Blanco, as modified by van Os, discloses the devices belonging to a public-safety officer (Blanco [0015, 0017]), and determining priority according to incident type (Blanco [0017-0018]), the combination fails to teach wherein the incident is an incident type of a public-safety incident assigned to a public-safety officer.
In the same field of endeavor, Greene teaches wherein the incident is an incident type of a public-safety incident assigned to a public-safety officer ([0052-0055], Fig. 2, for an everyday scenario (e.g. residential fire call, see [0055]) it can be seen that a statewide network 10′ constitutes the extended area network for a particular scenario that can involve governmental agency 12′ forming a Jurisdictional Area Network that communicates with its PANS 22, police, fire department and EMS units may desire to set up incident area networks (~incidents involving first responders, such as a fire call), [0059], incident commander can than take command of the scene and communicate with all of the first responders, the IC may create various talk groups among the responders, obtain status of all subscribers, and take command of the incident).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prioritizing and ordered delivery of communications from one or more personal devices over a personal area network according to the type of communication received, as taught in Blanco, modified by van Os, to further include giving the highest priority to context information indicating the involvement of first responders or safety personnel, as taught in Greene, in order to more efficiently provide only the most relevant data and information to device users while optimizing the use of network resources. (See Greene [0003-0008])
Regarding Claim 15, Blanco, as modified by van Os and Greene, teaches all aspects of the claimed invention as disclosed in Claim 12 above. The combination, particularly van Os further teaches receiving a plurality of sensor data from a plurality of sensors ([0086-0087], Fig. 2, user device 104 includes various sensors, subsystems, and peripheral devices that are coupled to the peripherals interface 206, sensors, subsystems, and peripheral devices gather information and/or facilitate various functionalities of the user device 104, [0094], digital assistant client module 264 utilizes the various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user, the current user interaction, and/or the current user input); and wherein the step of mapping comprises additionally mapping the sensor data to the digital-assistant priority ([0094], digital assistant client module 264 utilizes the various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user, the current user interaction, and/or the current user input, digital assistant also uses the context information to determine how to prepare and delivery outputs to the user, [0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for prioritizing deliveries of responses, reminders and/or notifications need to be altered such that a more appropriate ordering of the deliveries is used).  

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco (US 2010/0137015), in view of van Os (US 2014/0074483).
Regarding Claim 7, Blanco teaches ([0015], Fig. 1, communication system 100 includes a plurality of communication devices 130 under the control of a user) comprising: 
a personal-area-network (PAN) transceiver configured to communicate with a plurality devices, each device from the plurality of devices is separated spatially from each other and exist on a separate device ([0015], Fig. 1, plurality of communication devices and accessories 130 includes a radio 102, a phone 104, a mobile (in-vehicle) radio 106, an earpiece 108 and a remote speaker microphone (RSM) 110, the devices in 130 may be operably coupled over a personal area network (PAN) or other coupling means);
wherein the PAN transceiver is configured to receive multiple simultaneous requests to communicate by at least two digital assistants separated spatially from each other ([0017], coordination can be implemented by a single PTT VoIP client in the radio 102 or phone 104 or mobile radio 106, or by multiple PTT VoIP clients in communication over a PAN, [0028], managing calls across multiple devices, the call management technique is beneficial to government and public safety type operations where multiple calls may be coming in to a listener of multiple devices at the same time, unlike the prior approaches to dual watch which have focused on multiple transceivers/speakers, each dedicated to a channel or group, the call management operating in accordance with the various embodiments provides dual/multi watch across multiple devices and manages them intelligently); and
the logic circuitry is configured to determine a device priority for each of the at least two devices ([0017], prioritization can be the traditional allocation of a first priority group, a second priority group, and the rest normal priority, or any other form of prioritizing between the groups the user wishes to configure, prioritization may also be based on the type of incoming PTT call is being received, such as emergency given highest priority while non-emergency calls would be assigned lower priority, another preference stored within the list may be the designation of a preferred audio device, which denotes which device is preferred for the highest priority audio, in most public safety applications, the highest priority audio would likely be defaulted to the radio 102, as user applications may vary, different devices could be selected as the default, or assigned different priorities) and 
instruct the PAN transceiver to grant a highest-priority device permission to communicate ([0018], highest priority active call traffic is played through the preferred audio device, and the next highest priority call audio is played through another device, as traffic starts and stops, audio may move to the second device if a higher priority group has activity, for the case of the highest priority audio being assigned to the radio 102, two incoming calls would result in the highest priority call playing out the radio 102 and the next highest priority call playing out the phone 104, a third and fourth call coming in to the user of devices 130 could be played out at mobile radio 106 or earpiece 108, RMS 110).
Blanco fails to teach devices having a digital assistant; a personal-area-network (PAN) transceiver configured to communicate with a plurality of sensors to receive sensor data from a plurality of sensors; and logic circuitry configured to map the sensor data to a digital-assistant priority for each of the plurality of digital assistants.
In the same field of endeavor, van Os teaches  devices having a digital assistant ([0080, 0085], Fig. 1, the digital assistant includes a client-side portion 102a, 102b, and a server-side portion 106, the DA client 102 communicates with the DA server 106 through one or more networks 110, the DA client 102 provides client-side functionalities such as user-facing input and output processing and communications with the DA server 106, [0092], Fig. 2, memory 250 also stores client-side digital assistant instructions (e.g., in a digital assistant client module 264) and various user data 266 (e.g., user-specific vocabulary data, preference data, and/or other data such as the user's electronic address book, to-do lists, shopping lists, etc.) to provide the client-side functionalities of the digital assistant); 
a personal-area-network (PAN) transceiver configured to communicate with a plurality of sensors to receive sensor data from a plurality of sensors ([0086-0087], Fig. 2, user device 104 includes various sensors, subsystems, and peripheral devices that are coupled to the peripherals interface 206, sensors, subsystems, and peripheral devices gather information and/or facilitate various functionalities of the user device 104, [0094], digital assistant client module 264 utilizes the various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user, the current user interaction, and/or the current user input); and 
logic circuitry configured to map the sensor data to a digital-assistant priority for each of the plurality of digital assistants ([0094], digital assistant client module 264 utilizes the various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user, the current user interaction, and/or the current user input, digital assistant also uses the context information to determine how to prepare and delivery outputs to the user, [0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for prioritizing deliveries of responses, reminders and/or notifications need to be altered such that a more appropriate ordering of the deliveries is used, the context-sensitive interruption handler of the digital assistant intercepts the responses, reminders, and/or notifications before they are provided to the user, and determines dynamically in real-time, a relative urgency between the responses, reminders, and/or notifications, the context-sensitive interruption handler of the digital assistant then provides the responses, reminders, and/or notifications in an order based on the relative urgency thereof, since the context may change again during the time it takes for the most highly prioritized response/reminder/notification to be provided to the user, the relative urgency is re-evaluated among the remaining and any newly available responses, reminders, and notifications).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prioritizing and ordered delivery of communications from one or more personal devices over a personal area network according to the type of communication received, as taught in Blanco, to further include prioritizing these communications through sensors and digital assistants present on the devices, as taught in van Os, in order to ensure the highest priority data is delivered and improve a user's experience in interacting with the system and promote the user's confidence in the system's services and capabilities. (See van Os [0004])
Regarding Claim 9, Blanco, as modified by van Os, teaches all aspects of the claimed invention as disclosed in Claim 8 above. While van Os teaches providing digital assistant functionalities for any number of digital assistant clients residing on a plurality of devices ([0080]), the combination, particularly Blanco further teaches wherein: the logic circuitry is configured to determine that a highest-priority digital assistant has finished communicating, and then instruct the PAN transceiver to grant a lower-priority digital assistant permission to communicate ([0018], highest priority active call traffic is played through the preferred audio device, and the next highest priority call audio is played through another device, as traffic starts and stops, audio may move to the second device if a higher priority group has activity, for the case of the highest priority audio being assigned to the radio 102, two incoming calls would result in the highest priority call playing out the radio 102 and the next highest priority call playing out the phone 104, a third and fourth call coming in to the user of devices 130 could be played out at mobile radio 106 or earpiece 108, RMS 110).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blanco (US 2010/0137015), in view of van Os (US 2014/0074483), and further in view of Muro et al (US 2008/0055113).
Regarding Claim 10, Blanco, as modified by van Os, teaches all aspects of the claimed invention as disclosed in Claims 4  and 15 above. van Os further teaches wherein: the logic circuitry is configured to detect a condition from the sensor data associated with one of the plurality of digital assistants and determine the digital-assistant priority for each of the plurality of digital assistants based on the detected condition ([0094], digital assistant client module 264 utilizes the various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user, the current user interaction, and/or the current user input, digital assistant also uses the context information to determine how to prepare and delivery outputs to the user, [0152-0153], since the context may change again during the time it takes for the most highly prioritized response/reminder/notification to be provided to the user, the relative urgency is re-evaluated among the remaining and any newly available responses, reminders, and notifications).
The combination fails to teach wherein the sensor data indicates that a PAN device is expected to leave the PAN.
In the same field of endeavor, Muro teaches wherein the sensor data indicates that a PAN device is expected to leave the PAN ([0078], middleware 400 detects participation and leaving of a new sensor node 1 based upon an observed event received from the sensor node 1 and an event from the timer 204 of the PAN management server 2, and then, notifies the detected action to the PAN manager 550, which manages the sensor node 1 based upon a notification from the middleware 500). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prioritizing and ordered delivery of digital assistant responses from one or more personal devices according to situational context information, as taught in Blanco modified by van Os, to further include in the context information indications regarding device participation and presence within the personal area network, as taught in Muro, in order to reduce unnecessary transmissions and prevent network overload. (See Muro [0004])

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco (US 2010/0137015), in view of van Os (US 2014/0074483), in view of Greene et al (US 2009/0174547), and further in view of Muro et al (US 2008/0055113).
Regarding Claims 6 and 16, Blanco, as modified by van Os and Greene, teaches all aspects of the claimed invention as disclosed in Claims 4 and 15 above. van Os further teaches wherein: the logic circuitry is configured to detect a condition from the sensor data associated with one of the plurality of digital assistants and determine the digital-assistant priority for each of the plurality of digital assistants based on the detected condition ([0094], digital assistant client module 264 utilizes the various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user, the current user interaction, and/or the current user input, digital assistant also uses the context information to determine how to prepare and delivery outputs to the user, [0152-0153], since the context may change again during the time it takes for the most highly prioritized response/reminder/notification to be provided to the user, the relative urgency is re-evaluated among the remaining and any newly available responses, reminders, and notifications).
The combination fails to teach wherein the sensor data indicates that a PAN device is expected to leave the PAN.
In the same field of endeavor, Muro teaches wherein the sensor data indicates that a PAN device is expected to leave the PAN ([0078], middleware 400 detects participation and leaving of a new sensor node 1 based upon an observed event received from the sensor node 1 and an event from the timer 204 of the PAN management server 2, and then, notifies the detected action to the PAN manager 550, which manages the sensor node 1 based upon a notification from the middleware 500). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prioritizing and ordered delivery of digital assistant responses from one or more personal devices according to situational context information, as taught in Blanco modified by van Os and Greene, to further include in the context information indications regarding device participation and presence within the personal area network, as taught in Muro, in order to reduce unnecessary transmissions and prevent network overload. (See Muro [0004])

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641